 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      V.                                          (For Offenses Committed On or After November 1, 1987)


                   Luis Eduardo Merino-Merino                                     CaseNumber: 3:19-mj-23179




REGISTRATION NO. 88021298                                                                                          FILED
THE DEFENDANT:                                                                                                     AUG O8 2019
 lZI pleaded guilty to count(s) _l_of_C.:..:o.:..:m_p.__l_a_in...:.t_ _ _ _ _ _ _ _ _ _-+---e:t:1e1rtte."1::n,i>Jrs,TI717".Ti':r:;oniumR"T,---
 •   was found guilty to count(s)                                                         SOUTHl::RN OIS RIC r u, ',t., F
     after a plea of not guilty.                                                            ---··· ....... .. .. ...               ·,c,,!.JTY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1
 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 •      Count(s)
                   - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                          IMPRISONMENT
       The defendant ilheeby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    TIME SERVED                            • ________ days
  lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
  ~     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, August 8, 2019
                                                                            Date of Imposition of Sentence


Received
                    1j(ljf:/
                   tY//·:'5>
             -D~US~M-~-=-----                                                 -111~
                                                                            HONORABLE F. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        3: 19-mj-23179
